 

U.S. Department of Justice

‘> United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

March 26, 2020

 

BY ECF SO ORDERED:

The Honorable George B. Daniels :

United States District Court Dra, 8 DarwLl
Southern District of New York rgzed3/ Daniels, U.S.D.J.

500 Pearl Street & . &

New York, NY 10007 Dated: APR _p g ts8

 

woe

Re: United States vy. Carl Van Putten, 04-cr-803 (GBD)
Consent Motion for Extension of Time to Respond to Defendant’s First Step
Act Motion

Dear Judge Daniels:

The Government writes to respectfully request a two-week extension of time to respond to
defendant Carl Van Putten’s Motion for a Reduced Sentence Under the First Step Act (ECF Nos.
60, 62) (the “Motion’”). The Government’s response is presently due March 27, 2020.

The Government has consulted with defense counsel, who consents to the Government’s
request. The Government requests that the Court set an amended briefing scheduled for the Motion
as follows:

e April 10, 2020 as the due date for the Government’s response in opposition; and
e May 15, 2020 as the due date for Mr. Van Putten’s reply.

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

« gf
we

on i“,

a Ww Gul LL

Danielle M. Kudla
Assistant United States Attorney
(212) 637-2304

by:

 

Cc: Counsel of record via ECF

 
